Citation Nr: 0926998	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1965 until March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for PTSD and 
assigned an initial rating of 30 percent, effective May 31, 
2002.

The issue on appeal was initially before the Board in March 
2005.  The Board increased the Veteran's initial evaluation 
for PTSD from 30 percent to 50 percent.  That 50 percent 
award was implemented by the RO in a November 2005 rating 
decision.  At that time, a 70 percent rating was awarded 
effective September 6, 2005.

The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Memorandum Decision, the Court vacated the 
Board's decision to the extent that it denied a rating in 
excess of 50 percent and remanded the matter back to the 
Board for additional development.  In a March 2008 decision, 
the Board granted an increased initial rating of 70 percent 
effective from May 31, 2002, to September 5, 2005.  That 
award was then implemented by a March 2008 RO rating 
decision. 

The Veteran pursued an appeal and in June 2009, the Court 
granted a Joint Motion for Remand vacating the Board's March 
2008 to the extent that it denied a rating in excess of 100 
percent and remanding the claim to the Board for 
readjudication, in accordance with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma.  VA will notify the 
appellant if further action is required.




REMAND

The Board sincerely regrets the additional delay in this 
long-pending appeal.  Nevertheless, the Board is constrained 
by the fact that proper adjudication of the claim requires 
additional development.

The parties to the Joint Motion for Remand, filed in December 
2008, in essence agreed that the Board did not provide 
adequate reasons or bases addressing whether a 100 percent 
disability rating was warranted during the relevant appeals 
periods before and after September 6, 2005.  Specifically, 
the parties noted the report of an October 2005 VA 
psychiatric examination in which the examiner assigned the 
Veteran a Global Assessment and Functioning (GAF) scale score 
of 49, indicating serious occupational and social impairment 
under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV).  That October 2005 VA examiner 
further indicated that the Veteran had not worked since 
January 2003 as a result of his inability to concentrate on 
paperwork and meet with customers due to his PTSD symptoms.  

The parties to the Joint Motion contended that, in light of 
the above VA examiner's findings, the Board should have 
evaluated whether the Veteran's unemployment and inability to 
concentrate and meet with customers amounted to total 
occupational impairment under the General Rating Formula for 
Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective November 7, 1996).  Additionally, the parties 
asserted that the Board should have considered both the 
findings of the October 2005 VA examination and a prior 
December 2002 VA examination, concerning the Veteran's 
avoidance of crowds and social actitivies and his inability 
to interact with customers, in determining whether the 
Veteran's PTSD was productive of total social impairment 
before and after September 6, 2005.  Id.  Further, the 
parties emphasized that, in addition to evaluating the 
Veteran's level of psychiatric disability according to the 
factors listed in the General Rating Formula, the Board 
should have considered all symptoms of the Veteran's PTSD 
that affected his occupational and social impairment, 
including, but not limited to those identified in the DSM-IV.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (.... holding 
that the words in the diagnostic rating criteria "are not 
intended to constitute an exhaustive list but to serve as 
examples of the type and degree of symptoms ....").

Parenthetically, the Board notes that the General Rating 
Formula for Mental Disorders permits a 70 percent rating for 
PTSD where there is the following disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

A 100 percent rating for the Veteran's disability is 
warranted where there is the following disability picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In addition, the Board recognizes that the psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  See Mauerhan, supra.  Thus, as 
noted by the parties to the Joint Remand, VA's analysis 
should not be confined solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
should be given to factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As noted above, the Veteran in 
this case has already been afforded VA examinations in 
December 2002 and October 2005.  However, while those 
examiners indicated that the Veteran's PTSD symptoms severely 
affected his ability to function at work and engage in social 
activities, they did not specifically address whether his 
overall disability picture was productive of total 
occupational and social impairment.  Additionally, those 
prior VA examinations are somewhat stale and the record 
suggests that the Veteran's disability may have worsened in 
the interim.  Consequently, the Board finds that a remand is 
warranted to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, severity 
and manifestations of his disability since October 2005.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Moreover, 
on remand, the VA examiner should determine the extent to 
which the Veteran's PTSD impacts his overall occupational and 
social functioning and specifically address whether all 
symptoms of that service-connected disability are productive 
of total occupational and social impairment.  See Mauerhan, 
supra.

Efforts should also be made to obtain outstanding VA medical 
records.  On his October 2005 VA examination, the Veteran 
indicated that he was currently receiving VA treatment for 
multiple disabilities, including PTSD.  However, no VA 
medical records dated since November 2004 have been 
associated with the claims file.  Because there may therefore 
be outstanding VA records dated after that time that may 
contain information pertinent to the Veteran's claim, the 
Board finds that efforts to obtain those records should be 
made on remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all records from 
the VA Medical Center in Oklahoma City, 
Oklahoma, dated since November 2004.

2.  After the above development has been 
completed, the Veteran should be afforded 
a VA psychiatric examination by an 
appropriate specialist to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Following this review and 
the examination, the examiner should 
render an opinion as to the degree of 
functional impairment manifested by all 
the symptoms of the Veteran's PTSD in 
terms of his capacity to engage in social 
activities and perform substantially 
gainful employment.  Additionally, the 
PTSD examiner should specifically state 
whether any employment is possible given 
the overall severity of the PTSD.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Moreover, since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
Veteran's initial increased rating claim 
should be readjudicated.  In considering 
the Veteran's claim for an initial 
increased rating in excess of 70 percent, 
the RO should consider the applicable 
rating criteria under the General Rating 
Formula for Mental Disorders and all 
other symptoms of the Veteran's service-
connected PTSD that affect the level of 
occupational or social impairment.  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(in effect since November 7, 1996); 
Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



